Order entered September 15, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00816-CR

                      EX PARTE BABAK TAHERZADEH

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F16-12037-J

                                       ORDER

      Appellant has filed a notice of appeal seeking review of the trial court’s

order denying bail pending appeal. This is an accelerated appeal governed by

Texas Rule of Appellate Procedure 31.

      We ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file it with the clerk’s record.

      We ORDER the D a l l a s County D i s t r i c t Clerk to file the clerk’s

record by September 25, 2020. We ORDER that the clerk’s record contain copies

of appellant’s motion requesting bail pending appeal; the State’s response; the trial

court’s order denying bail pending appeal; any findings of fact and conclusions of
law issued by the trial court regarding the denial of bail; the judgment of

conviction in the underlying case; any other documents, pleadings, or motions

related to the application for bail; the trial court’s certification of appellant’s right

to appeal; and any other documents requested by the parties.

      We ORDER the court reporter to file, by September 25, 2020, the

reporter’s record of the hearing on the application for bail pending appeal. In the

event no hearing was conducted or no reporter’s record was made of the hearing,

the court reporter shall file written verification that no reporter’s record was made.

      We ORDER appellant’s brief filed by October 12, 2020. We ORDER the

State to file its brief by October 27, 2020. The Court will notify the parties of the

submission date and panel by letter.

      Appellant’s appeal of the judgment adjudicating his guilt and resulting

sentence, proceeding under assigned appellate cause number 05-20-00587-CR, is a

separate matter subject to the normal briefing schedule established by the Texas

Rules of Appellate Procedure. The briefing submitted in this case under the

accelerated schedule established above is to be strictly limited to issues arising

from the denial of appellant’s request for bail pending appeal.

      We DIRECT the Clerk to send copies of this order to the Honorable

Richard Beacom, sitting by assignment as Presiding Judge, Criminal District




                                          –2–
Court No. 3; Kimberly Xavier, official court reporter, Criminal District Court

No. 3; Felicia Pitre, Dallas County District Clerk; and counsel for all parties.



                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE




                                         –3–